BY THE COURT:
IT IS ORDERED that appellees’ motion to dismiss the appeal is GRANTED.
Taxpayer Lyle, intervenor-appellant, appeals from an Order entered by the United States Magistrate enforcing a summons to produce certain documents to the Internal Revenue Service.
This Court is without jurisdiction to hear appeals from decisions of the United States Magistrates. See, e. g., United States v. LaPorte, C.A. 5 — No. 77-2008, August 4, 1977, unpublished; United States v. Haley, 541 F.2d 678 (8 Cir. 1974).